Citation Nr: 0029203	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-19 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy on a direct basis or secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for a lumbar spine 
disorder secondary to service-connected bilateral pes planus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION


The veteran had active service from November 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  A rating action in September 1998 
denied service connection for peripheral neuropathy on a 
direct basis and secondary to Agent Orange exposure and 
service connection for arthritis of the lumbar spine 
secondary to the service-connected bilateral pes planus.  

The veteran testified at a hearing at the RO in March 1999.  
A transcript of that hearing is in the claims folder.

The issue of service connection for a lumbar spine disorder 
will be the subject of a remand at the end of this decision.


FINDING OF FACT

Peripheral neuropathy was first manifested many years after 
service.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was not incurred in or 
aggravated by service or due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background.

The veteran served in the Republic of Vietnam during the 
Vietnam Era.  His service medical records show that he was 
seen with complaints of a burning sensation and pain in the 
feet.  These symptoms were associated with bilateral pes 
planus and possibly also with venous stasis and 
hyperhidrosis.  He was treated for fallen arches.  Peripheral 
neuropathy was not noted during service or on the separation 
examination.

Peripheral neuropathy was not noted on a VA examination in 
September 1970.  On a VA neurological examination in November 
1974, the veteran complained of numbness in the left knee.  A 
patchy area over the anterior portion of the left fibula was 
reported.  Peripheral neuropathy was not noted on this 
examination.  

The veteran received a VA orthopedic and neurological 
examination in October 1984.  He complained of pain in his 
feet and legs.  The examiner determined there was no evidence 
of any nerve involvement at this examination.

On VA foot examination in April 1996 and February 1998, 
peripheral neuropathy was not noted.  VA outpatient records 
disclose that in March 1998, the veteran reported a burning 
sensation and pressure in the feet and legs.  In May 1998, 
peripheral neuropathy was noted.  VA x-rays of the spine in 
February 1998 disclosed L4-5 and L5-S1 disc disease with 
degeneration.

The veteran received a VA foot examination in June 1998.  It 
was reported that he was claiming service connection for 
disorders including low back disability secondary to service-
connected pes planus.  The examiner stated that the veteran's 
low back condition could be definitely aggravated by his pes 
planus condition.  He then added that he thought it more 
likely that the back disability was related to some other 
pathology.  He then stated that in his opinion, it was as 
likely as not the back disability was secondary to the 
veteran's pes planus deformity.    

VA x-rays of the lumbosacral spine in June 1998 disclosed 
mild spondylosis without marked canal or neural foramen 
compromise.

VA nerve conduction studies in September 1998 disclosed 
evidence of denervation in muscles supplied by the right L4 
nerve.  The conclusion was electrodiagnostic evidence of a 
right L4 radiculopathy.

Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service or that a 
current disability is secondary to a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.310 (1999).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Peripheral Neuropathy on a Direct Basis and Due to Agent 
Orange Exposure.

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service for veterans who served in the Republic of Vietnam.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) 
(1996).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit recently determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 
(1994). 

In this case, the veteran served in Vietnam and may be 
presumed to have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1995).  Peripheral neuropathy is among 
the diseases for which service connection is presumed for 
those who served in Vietnam.  38 C.F.R. § 3.309(e) (1999).  
However, for purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1999).  There is no evidence 
in this case that the veteran manifested peripheral 
neuropathy shortly after exposure to a herbicide agent.  In 
fact, there is no evidence of peripheral neuropathy until 
many years after service.  Therefore, the veteran's 
peripheral neuropathy may not be presumed to have arisen as a 
result of herbicide exposure.  Furthermore, he has not 
presented any medical opinion linking the form of peripheral 
neuropathy from which he suffers to service, to include his 
exposure to Agent Orange during service.  Cf. Combee, 34 F.3d 
at 1044.  Considering the foregoing facts, the Board 
concludes that he the evidence does not establish his claim 
for service connection for peripheral neuropathy on a direct 
basis or as a result of herbicide exposure.


ORDER

The claim for service connection for peripheral neuropathy on 
a direct basis and due to exposure to Agent Orange is denied.


REMAND

Recent medical evidence has shows that the veteran suffers 
from lumbar disc disease.  The record also includes medical 
opinion that the back disability was caused by, or aggravated 
by, the service-connected pes planus.

In view of the foregoing, this case is REMANDED for further 
development:


1.  The RO should ask the veteran to 
identify all current treatment records 
for the low back disorder.  The RO should 
then take the necessary steps to obtain 
these records.

2.  When the aforementioned development 
is completed, the RO should then arrange 
for a VA board certified orthopedist, if 
available, to review the claims file and 
examine the veteran.  The purpose of the 
examination is to determine the 
relationship between low back disability 
and the service connected pes planus.  
Afterwards, the specialist should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected pes planus has caused 
or aggravated the low back disorder.  If 
the latter, the specialist is requested 
to identify the degree of disability over 
and above the degree of disability 
existing prior to the aggravation, to the 
extent possible. 

3.  The RO should then readjudicate the 
issue of service connection for a low 
back disorder secondary to the service 
connected pes planus.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



